Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/20/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 3-8, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 8,207,289) in view of Peeters (US 2006/0293416).
The rejection is adequately set forth in paragraph 4 of Office action mailed on 12/13/2021 and is incorporated here by reference.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 8,207,289) in view of Peeters (US 2006/0293416) and further in view of Christel (US 2015/0031850).
The rejection is adequately set forth in paragraph 5 of Office action mailed on 12/13/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Jernigan fails to disclose adding deactivator early in the manufacturing process of the masterbatch to thereby obtain claimed deactivated titanium catalyst.
	Jernigan discloses adding deactivating phosphorus compound in a masterbatch of polyester pellets.  Peeters discloses that in order to avoid incompatibility, the masterbatch polymer is preferably the same or very similar to the polyester that is being mixed with the masterbatch.  Peeters also discloses titanium condensation and transesterification catalysts (paragraphs 0204-0206) as required by Jernigan.  Therefore, titanium catalysts would be present in the masterbatch and would be deactivated when the phosphorus compounds are added.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn